Citation Nr: 9909762	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a disorder 
manifested by headaches.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1994, the RO denied the claims of entitlement to 
service connection for a back condition, headaches and 
depression.  The veteran has perfected appeals with respect 
to all three issues.  


FINDING OF FACT

The claims of entitlement to service connection for a low 
back disorder, a disorder manifested by headaches and for 
depression are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a low 
back disorder, a disorder manifested by headaches and for 
depression are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows that in February 
1960, the veteran complained, in pertinent part, of 
experiencing headaches.  The diagnosis was flu.  In May 1960, 
he sought treatment for a one inch cut on his scalp.  He did 
not receive stitches.  In December 1960, he sought treatment 
for pain in his upper back.  He did not report a history of 
any trauma to his back.  The impression was muscular or 
ligamentous injury.  A sick call treatment record dated in 
January 1961 showed that he was sent from his ship for check 
up of a back condition.  No diagnosis was included.  On the 
report of the separation examination conducted in August 
1961, no pertinent abnormalities were reported.  A January 
1962 Report of Medical History examination report for 
replacement shows the veteran denied having frequent or 
severe headaches and depression or frequent worries.  

VA outpatient treatment and hospitalization records have been 
associated with the claims file.  The records evidence 
complaints of and treatment for back pain beginning in 
October 1990 and include pertinent diagnoses of degenerative 
disk disease and degenerative joint disease of the cervical 
and lumbar spine and chronic pain syndrome.  A treatment 
record dated in April 1992 included an assessment of chronic 
hip and back pain secondary to an accident which occurred in 
1979.  

The VA outpatient treatment and hospitalization records also 
show complaints of, diagnosis of and treatment for depression 
beginning in February 1992.  A treatment record dated in May 
1992 included the notation that the veteran was complaining 
of chronic pain due to what happened to him in 1960.  In June 
1993, the veteran was assaulted and complained of 
experiencing continuous headaches since that time.  

The report of a VA examination which was conducted in 
September 1995 has been associated with the claims file.  
There were no complaints of or diagnosis of any back 
condition, headaches or depression.  

The transcript of a February 1996 RO hearing is of record.  
The veteran testified that he was injured in 1960 or 1961 
when the ship he was serving on "slipped on a swell" which 
caused a "hazcombing" to strike him in the head.  His head 
was bleeding after the incident.  He was treated with 
stitches.  He reported that his headaches and back condition 
began after this fall.  He sought treatment during active 
duty for the headaches.  The headaches and back condition had 
continued over the years.  He received counseling for 
aggressiveness in 1962, 1963 and 1964.  Post-service he had 
several on the job injuries.  His back was injured in one of 
the accidents.  He was taking antidepressants.  

A September 1996 record showed that the veteran had injured 
his back after falling five feet.  He had reported a history 
of multiple injuries to his back in the past.  A 
hospitalization report dated in December 1996 included the 
notation that the veteran had a closed head injury.  A 
separate record dated in December 1996 shows that the veteran 
had fallen the same month, striking his head.  He had 
experienced headaches since the fall.  The diagnosis was no 
evidence of subdural hematoma or intracranial mass effect.  
Records dated in 1996 include notations that the veteran had 
had depression for ten years.  

A VA physician reviewed the veteran's clinical records and 
also performed a neuropsychiatric evaluation in June 1997.  
The medical history was significant for a history of head 
trauma in 1965.  The veteran also had a ten year history of 
depressive symptoms.  The pertinent Axis I diagnoses were 
cognitive disorder, not otherwise specified, complicated 
adjustment disorder with depressed mood and rule out 
somatization disorder.  An Axis III diagnosis of multiple 
head injuries was also included.  

Criteria

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claims are well grounded; that is, that his 
claims are plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claims are possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for well grounded claims, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the absence of cognizable evidence 
renders a veteran's claims not well grounded.  

The Board finds the claims of entitlement to service 
connection for a low back disorder, a disorder manifested by 
headaches and for depression to be not well-grounded.  

The only evidence of record demonstrating that the veteran 
injured his back during active duty are two notations in the 
service medical records dated in December 1960 and January 
1961.  The impression at that time was muscular or 
ligamentous injury.  

Residuals of a back injury were not found at the time of the 
separation examination which was conducted in August 1961.  
The post-service evidence of record shows that the veteran 
was treated for back pain beginning in October 1990 which was 
almost thirty years after his discharge.  None of the post-
service medical evidence of record links a back disorder to 
any incident of active duty.  Additionally, there is evidence 
of record, including the veteran's own testimony, showing 
that he injured his back several times subsequent to his 
discharge from active duty.  The Board finds there is no 
competent post-service evidence of record demonstrating that 
the veteran currently experiences a back disorder which is 
linked on the basis of competent medical authority to active 
duty.  

As there is no competent evidence of record linking residuals 
of a low back disorder to active duty, the claim of 
entitlement to service connection must be denied as not well-
grounded.  

The Board finds the claim of entitlement to service 
connection for a disorder manifested by headaches to be not 
well-grounded.  The veteran reported experiencing headaches 
once in February 1960.  The diagnosis at that time was flu.  
There was no evidence of a disorder manifested by headaches 
when the veteran was examined for separation from service in 
August 1961.  A January 1962 replacement  report of medical 
history examination shows the veteran denied having frequent 
or severe headaches.  The post-service treatment records 
associated with the claims file include notations that 
headaches began after the veteran was assaulted in 1993 and 
again after a fall in 1996.  No disorder manifested by 
headaches has been diagnosed and linked to any incident of 
active duty by any competent medical authority

As there is no competent evidence of record linking a 
disorder manifested by headaches to active duty, the claim of 
entitlement to service connection for the disorder must be 
denied as not well-grounded.  

The Board finds the claim of entitlement to service 
connection for depression to be not well-grounded.  
Depression was not diagnosed during active duty or within one 
year of the veteran's discharge.  A disorder manifested by 
depression was not found when the veteran was examined for 
separation from service in August 1961.  The veteran denied 
experiencing depression on a post service Report of Medical 
History examination for replacement dated in January 1962.  
The first diagnosis of depression included in the evidence of 
record is dated in February 1992.  The earliest that 
depression was reported to have existed was 1986.  The 
competent medical evidence of record does not link a current 
disorder manifested by depression to active duty.  
Additionally, there is no evidence of record showing that any 
mental disorder entitled to presumptive service connection 
was present to a compensable degree within one year of 
discharge and the veteran did not serve during a period of 
war.  

As there is no competent evidence of record linking 
depression to active duty, the claim of entitlement to 
service connection for the disorder must be denied as not 
well-grounded.  

The only evidence of record demonstrating that the veteran 
currently has a low back disorder, a disorder manifested by 
headaches and depression as a result of active duty is the 
veteran's own allegations and testimony.  The veteran, 
however, is a lay person.  As reported above, a lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions that he has the claimed disorders as a result any 
incident of active duty are clearly beyond his competence to 
make.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claims and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
a low back disorder, a disorder manifested by headaches and 
for depression.

As the veteran's claims for service connection for a low back 
disorder, a disorder manifested by headaches and depression 
are not well grounded, the doctrine of reasonable doubt is 
not applicable to his case.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish well grounded claims, and 
the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F. 3d. 1464 
(Fed. Cir. 1997).


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a low back disorder, a 
disorder manifested by headaches and depression, the appeals 
are denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

